DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 12 is objected to because of the following informalities:
Please note: the use of “can be”, “capable of”, “adapted to”, “configured to” makes what follows a functional limitation statement and not a positive limitation because it only requires the ability to do so. In a broad sense, the device disclosed in the prior art (see below) has the ability to do so.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6, 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2004317193A [hereinafter JP] in view of CN1158684A [hereinafter CN] and EP2793008 [hereinafter EP].


JP does not explicitly teach a camera, a storage medium, a heater, and the remaining steps of claim 1.
CN discloses in Fig. 1 a device and method in the field of applicant’s endeavor comprising a camera 20 which makes pictures (reproduced in photos) of an image monitor 12 of a calibration system and send them to a storage medium/ memory disk (For claims 1, 10). The camera 20, 24 communicated with a PC 22, the PC/ computer communicates with the image monitor 12 and video signal generator 26 to provide a video or image/ photos corresponding to the signal obtained by the camera 20, 24. The computer/ PC also acts as a storage medium/ storage disk.
For claim 11: The camera is configured to make, thus, record photos, thus, having a camera interface (disclosure and description of Fig. 1).
This would suggest that, in combination with JP, the device would detect measurements of first and second temperature sensors, store them on the memory disk and displaying them on the calibrator display/ video signal generator 26 when necessary.
For claims 6, 12: the camera unit has an image processing unit/ PC by means of which the data could be processed and displayed on the display after being converted in electronic/ digital format and stored in the storage medium/ memory disk (entire disclosure, particularly, description of Fig. 1).

For claim 14: the use of a portable PC tablet is very well known in the art.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to replace the portable PC with the portable tablet PC, because both of them will perform the same functions, if one is replaced with another, as very well known in the art.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to modify the device, so as to have the camera and the storage medium, as taught by JP, and make them to operate to take pictures/ photo/ video, display them and store them, so as to allow the operator to see the results of calibration/ measurements and store them for further comparison, as very well known in the art.
JP does not explicitly teach changing a calibration temperature by heating.
EP discloses in Fig. 1 a calibrator 1 with a heating device 14.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to add a heater, so as enable the operator to use the device not only with low but also with high temperature, thus, save on the manufacturing costs by using the same device for extended range of temperatures.

Claim 1-4, 6, 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2004317193A [hereinafter JP] in view of CN1158684A [hereinafter CN] and Sjogren et al. (U.S. 20090121033) [hereinafter Sjogren].
JP discloses in Fig. 1 a method of calibrating a (first) temperature sensor 1 using a calibrator 100, the calibrator has a temperature measuring unit 9 with a display, a (second) reference temperature sensor 7. The display is displaying either first or second temperature corresponding to the first and the second temperature sensors.
JP does not explicitly teach a camera, a storage medium, a heater, and the remaining steps of claim 1.
CN discloses in Fig. 1 a device and method in the field of applicant’s endeavor comprising a camera 20 which makes pictures (reproduced in photos) of an image monitor 12 of a calibration system and send them to a storage medium/ memory disk (For claims 1, 10). The camera 20, 24 communicated with a PC 22, the PC/ computer communicates with the image monitor 12 and video signal generator 26 to provide a video or image/ photos corresponding to the signal obtained by the camera 20, 24. The computer/ PC also acts as a storage medium/ storage disk.
For claim 11: The camera is configured to make, thus, record photos, thus, having a camera interface (disclosure and description of Fig. 1).
This would suggest that, in combination with JP, the device would detect measurements of first and second temperature sensors, store them on the memory disk and displaying them on the calibrator display/ video signal generator 26 when necessary.
For claims 6, 12: the camera unit has an image processing unit/ PC by means of which the data could be processed and displayed on the display after being converted in electronic/ digital format and stored in the storage medium/ memory disk (entire disclosure, particularly, description of Fig. 1).
For claim 13: the photos of the display/ image monitor 12 taken by camera 20, 24, could be displayed on both the displays, the display of the PC and the video signal generator di splay/ calibrator 26.
For claim 14: the use of a portable PC tablet is very well known in the art.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to replace the portable PC with the portable tablet PC, because both of them will perform the same functions, if one is replaced with another, as very well known in the art.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to modify the device, so as to have the camera and the storage medium, as taught by JP, and make them to operate to take pictures/ photo/ video, display them and store them, so as to allow the operator to see the results of calibration/ measurements and store them for further comparison, as very well known in the art.
Sjogren discloses in Fig. 1 calibrator having a monitor and a heater (Abstract).
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to add a heater, so as enable the operator to use the device not only with low but also with high temperature, thus, save on the manufacturing costs by using the same device for extended range of temperatures.

Allowable Subject Matter
Claims 5, 7-8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAIL KAPLAN VERBITSKY whose telephone number is (571)272-2253.  The examiner can normally be reached on Mon - Fri 8AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GAIL KAPLAN VERBITSKY/           Primary Examiner, Art Unit 2855                                                                                                                                                                                             February 04, 2022

.